E. BRYAN WILSON
Acting United States Attorney

CHARISSE ARCE
MICHAEL HEYMAN
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Charisse.Arce@usdoj.gov
       Michael.Heyman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 3:20-cr-00085-TMB-DMS
                                             )
                          Plaintiff,
                                             )
                                             )
                                             )
  vs.
                                             )
                                             )
  FORREST NICHOLAS WRIGHT, and               )
  NATHAN MICHAEL KEAYS,                      )
                                             )
                          Defendants.        )
                                             )


                                       STATUS REPORT

        COMES NOW the United States of America, by and through the undersigned

attorneys, and hereby provides this status report in the above captioned case. The United




        Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 1 of 8
States filed its last status report on January 29, 2021. (Dkt. 39.) This status report

provides updated information and developments.

       This case contains a voluminous amount of discovery and has been declared

unusual and complex. (Dkts. 30 and 33.) The Indictment contains 34 separate charges and

involves two different wire fraud and money laundering schemes. The parties have met

and conferred and continue to cooperate to facilitate discovery. Discovery is still ongoing

as well as defendants’ review of it. 1

A.     Materials Produced

       As of the date of this filing, the government has produced a total of 23 separate

batches of discovery to both defendants; below is a chart specifying the date made

available, to whom, and the volume of materials which are identified by the number of

materials, not pages. Generally, the materials provided include the defendants’

statements, recorded interviews, subpoena returns, investigative reports, and search

warrant returns for the defendants’ respective work and personal email accounts.




//

//

//


1
 Defendant Forrest Wright has filed a Notice of Intent to Change Plea (Dkt. 42) and a Proposed
Change of plea hearing is set for March 31, 2021. (Dkt. 44).
U.S. v Wright et al                      Page 2 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 2 of 8
                           Date          Recipient     Items Produced
                      10/23/2020            All              580
                      10/23/2020          Wright            1055
                      10/23/2020          Keays              293
                      12/15/2020            All              635
                      1/5/2021            Wright            4100
                      1/11/2021           Keays             4000
                      1/14/2021           Keays             3000
                      1/15/2021           Keays             2997
                      1/19/2021           Keays             2210
                      1/26/2021           Wright            3800
                      1/26/2021           Wright            3714
                      1/26/2021             All              23
                      1/27/2021             All               1
                      2/3/2021              All             3313
                      2/10/2021             All              29
                      2/19/2021             All               3
                      2/19/2021           Wright              1
                      2/19/2021           Keays             2222
                      2/25/2021           Keays             3000
                      3/2/2021            Keays             3000
                      3/12/2021           Keays             6660
                      3/12/2021             All              21
                      3/23/2021             All               2
                                           Total           44659


       B.     Electronic Discovery Produced/Pending Production

       This case involves a significant volume of electronic evidence acquired through

six different search warrants executed at locations owned by the defendants as well as the

electronics on their persons.

       The large quantity of digital media generally falls into one of three categories,

devices that have been: (1) reviewed/returned to defendant as not relevant to the criminal

case; (2) reviewed and are pending production in electronic format; (3) pending FBI

U.S. v Wright et al                     Page 3 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 3 of 8
agent review. Below specifies the status of each respective piece of evidence for

defendant Nathan Keays.

          1.      1B71 – iPhone model A1984 IMEI 356247103093238 (returned to

                  Nathan Keays).

          2.      1B72 – SanDisk thumb drive in sack marked "business" (imaging

                  completed; USAO production pending). 2

          3.      1B73 – SIM card 89014103271797452149, 4488AG3026 (to be

                  returned to Keays).

          4.      1B74 – HP Envy x 360 Laptop SN 8CG7421JLP (imaging completed

                  and produced; USAO production pending).

          5.      1B75 – AT&T flip phone (to be returned to Keays).

          6.      1B77 – 1.0 GB SanDisk SD card (to be returned to Keays).

          7.      1B78 – 1 GB Dane Elec SD Card (to be returned to Keays).

          8.      1B81 – "my passport" portable hard drive S/N WX41E4191268

                  (imaging completed and produced; USAO production pending).

          9.      1B82 – 2GB SD memory card (to be returned to Keays).

          10.     1B85 – Portable hard drive S/N WXH808399188 (imaging completed

                  and produced; USAO production pending).

          11.     1B86 – LG Tablet S/N 504CQPV992464 (to be returned to Keays).




2
 On January 21, 2021, counsel for Nathan Keays provided a hard drive to the FBI to allow
imaging of approximately 8 terabytes of electronic evidence.
U.S. v Wright et al                      Page 4 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 4 of 8
        12.   1B87 – Mini HP Laptop s/n CNF001CWJJ (imaging completed and

              produced; USAO production pending).

        13.   1B91 – Samsung NOM tablet (to be returned to Keays).

        14.   1B93 – Samsung Tablet s/n R52J31HNGQV IMEI

              358004/07/14061414 (to be returned to Keays).

        15.   1B94 – iPhone model A1332 IC579C-E2380B (to be returned to

              Keays).

        16.   1B95 – black USB drive (imaging completed; production pending).

        17.   1B96 – Desktop computer s/n R3014LN7 (to be returned to Keays).

        18.   1B97 – ASUS Laptop s/n K4NRCV001683148 (imaging completed and

              produced; USAO production pending).

        19.   1B98 – SD Card (to be returned to Keays).

        20.   1B100 – WD Elements SE portable hard drive s/n WXT1A9892JN1

              (imaging completed and produced; USAO production pending).

        21.   1B101 – Blue USB drive (to be returned to Keays).

        22.   1B103 – Thumb drive labeled "Tribeca" (to be returned to Keays).

        23.   1B104 – iphone A154G, IMEI 359231066247972 (Pending FBI

              Review).

        24.   1B106 – Samsung Tablet s/n R52J30Q5BTY IMEI

              358004/07/136521/7 (to be returned to Keays).

        25.   1B107 – Samsung S -T23oNu S/N R52F91MS80F (to be returned to

              Keays).

U.S. v Wright et al                Page 5 of 8
3:20-cr-00085-TMB-DMS
    Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 5 of 8
          26.    1B108 – LG Gpad 7.0 model V410, SN 503CQX777108 IMEI 014300-

                 00-777108-0 (to be returned to Keays).

          27.    1B109 – One (1) Samsung Phone, IMEI 357190100798295 (to be

                 returned to Keays).

          28.    1B112 – Item #2 Mac Mini Serial YM80746MYL2 (Pending FBI

                 Review).

          29.    1B114 – HP Pavillion Computer Tower (Pending FBI Review).

          30.    1B119 – Black USB Drive (to be returned to Keays).

      Below specifies the status of each respective piece of electronic evidence acquired

from the search of Forrest Wright.

          1.     1B47 – LG Cell Phone (to be returned to Forrest Wright; no pertinent

                 materials for production).

          2.     1B51 – USB drive (to be returned to Forrest Wright; no pertinent

                 materials for production).

          3.     1B53 – Rose gold iPhone (FBI review pending; materials to be

                 produced).

          4.     1B54 – Lenovo Laptop (imaging completed and produced; USAO

                 production pending).

          5.     1B56 – iPhone 11 (imaging completed and produced; USAO production

                 pending).

          6.     1B57 – iPhone (Amanda Wright’s, and has been returned to her).

          7.     1B58 – iPad (Defendant’s iPad and has been returned).

U.S. v Wright et al                     Page 6 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 6 of 8
          8.     1B61 – USB (to be returned to Forrest Wright; no pertinent materials

                 for production).

          9.     1B62 – USB (to be returned to Forrest Wright; no pertinent materials

                 for production).

          10.    1B63 – USB (to be returned to Forrest Wright; no pertinent materials

                 for production).

B.     Additional Materials Pending Production

       In the last status report, the government estimated there were approximately 12

additional batches of discovery that would be forthcoming in the next four weeks. Since

that date, a large volume of materials have been produced (as set forth above), however,

some additional materials remain pending due to the complexity of reviewing the

electronic material. The government estimates that it will take another approximately 45-

days to complete the review and additional period for production (timing will depend on

the volume of the material extracted).

       As of the date of this filing, both defendants have received the search warrant

returns of their own respective work and email accounts, and their own personal bank

account statements.

       On January 27, 2021, a trial subpoena was served on ConocoPhillips. The United

States received subpoena returns from ConocoPhillips on March 10, 2021. Those

materials include depositions conducted in the civil suits against defendants filed in the

District of Alaska (3:19-cv-00311-SLG) and the District of Nevada (2:19-cv-2132-APG-

NJK). The government is in the process of preparing those materials for production.

U.S. v Wright et al                      Page 7 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 7 of 8
       On January 27, 2021, a trial subpoena was served on the Anchorage Police

Department (APD) requesting records of an internal administrative review of Nathan

Keays. A filter team was established and has reviewed and produced to Nathan Keays the

documents received from APD as part of this subpoena.

       The government anticipates submitting one additional trial subpoena to

ConocoPhillips to procure the initial disclosures provided by defendants as part of the

civil suit filed in the District of Alaska (3:19-cv-00311-SLG).

       RESPECTFULLY SUBMITTED this 29th day of March 2021, in Anchorage,

Alaska.

                                                 E. BRYAN WILSON
                                                 Acting United States Attorney

                                                 s/ Charisse Arce
                                                 CHARISSE ARCE
                                                 Assistant United States Attorney




CERTIFICATE OF SERVICE
I hereby certify that on January 22, 2021,
a copy of the foregoing was served
electronically on:

Jane Imholte, AFD attorney for Forrest Wright
Phillip Weidner, attorney for Nathan Keays

s/Charisse Arce
Office of the U.S. Attorney




U.S. v Wright et al                     Page 8 of 8
3:20-cr-00085-TMB-DMS
      Case 3:20-cr-00085-TMB-DMS Document 53 Filed 03/29/21 Page 8 of 8
